DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm et al. (US – 2019/0323529 A1).
As per claim 1, Grimm discloses Connecting  Element for the Friction-Increasing Connection of Components comprising:
a first machine component (11, Fig: 2-4) including a first installation surface (Attached figure and fig: 2-4);
a second machine component (12, fig: 2-8) including a second installation surface mounted against the first installation surface (Attached figure and fig: 2-8);
a friction-increasing element (3-5,  Also the coefficient of static friction is enhanced by the hard particles 5 being pressed into the components 11, 12 to be joined, [0063], Fig: 2-8) provided between the first installation surface and the second installation surface (3-6, Fig: 1A and 1B); and
a sealing material (6, Fig: 1A, 1B, 2-8) introduced into an intermediate space (Attached figure and fig: 2-8) between the first installation surface and the second installation surface (There is no air gap between the layers of the coating material 6 and the components 11, 12 to be joined. The sealing effect between two components to be joined is enhanced and the connection achieved by the connecting element can be gas-tight. Also, the coefficient of static friction is enhanced by the hard particles 5 being pressed into the components 11, 12 to be joined, [0063], Fig: 2-8).

As per claim 2, Grimm discloses wherein the sealing material (6) is disposed such that the friction-increasing element (3-5) located between the first installation surface and the second installation surface is protected by the sealing material from an external environment of the machine assembly (By using the connecting element of FIG. 2 with the coating layer 6 on both joining surfaces, corrosion can be prevented due to the sealing function of the connecting element., [0064], Fig: 2-8).

As per claim 3, Grimm discloses wherein the sealing material is disposed circumferentially around the friction-increasing element (There is no air gap between the layers of the coating material 6 and the components 11, 12 to be joined and by using the connecting element of FIG. 2 with the coating layer 6 on both joining surfaces, corrosion can be prevented due to the sealing function of the connecting element. , [0063]-[0064], Fig: 2-8).

As per claim 4, Grimm discloses wherein the sealing material is formed from a liquid, curing seal composition (Grimm disclose that “By spray coating, the layer of the coating material is applied on the part to be coated, i. e. on the connecting element not yet coated with a layer of the coating material, in the form of a lacquer by means of a spray gun”, [0083], therefore, sealing material 6 is coating to the surface so that formed from a liquid).

As per claim 5, Grimm discloses wherein the friction-increasing element (3-5) is a friction disc (metal substrate 3, Fig: 2-4) disposed between the first machine component (11) and the second machine component (12) , the friction disc being loose or attached (the connecting element of FIG. 1A or 1B being in frictional connection with the two components 11, 12 to be joined, that is loose or attached, [0063], Fig: 2-8).

As per claim 6, Grimm discloses wherein the friction-increasing element (3-5) is a friction lacquer or a friction coating, the lacquer or coating being applied to the first installation surface and/or the second installation surface (process of making connecting elements, [0076] – [0089}, Fig: 1A, 1B, 2-8).

As per claim 7, Grimm discloses wherein the friction-increasing element includes hard material particles (5,  the hard particles 5 and the metallic binder layer 4 are coated with a layer of the coating material 6, [0062], Fig: 1A, 1B, 2-8).

As per claim 8, Grimm discloses wherein the hard material particles include at least one of diamond, titanium boride, tungsten carbide and silicon carbide (wherein the hard particles are selected from the group consisting of carbides, borides, nitrides, silicon dioxide, aluminum oxide, diamond and mixtures thereof, Claim 7).

As per claim 9, Grimm discloses wherein the hard material particles are applied to the friction disc, to the first installation surface and/or to the second installation surface by a corrosion-protecting coating (the hard particles of at least one of the two opposite joining surfaces is coated with at least one layer of the coating material. In the region on top of the hard particles, the layer of the coating material can be thinner than in the region on top of the metallic binding layer and by using the connecting element of FIG. 2 with the coating layer 6 on both joining surfaces, corrosion can be prevented due to the sealing function of the connecting element, [0031], [0064]).

As per claim 10, Grimm discloses wherein the corrosion-protecting coating is a nickel coating (the joining surfaces are bearing diamonds, which are fixed on the steel substrate by means of a nickel binder layer, and wherein the nickel binder layer of both opposite joining surfaces is coated with a layer of a coating material, [0072].

As per claim 13, Grimm discloses Connecting  Element for the Friction-Increasing Connection of Components comprising:
a first machine component (11, Fig: 2-8) including a first installation surface (Attached figure and fig: 2-8);
a second machine component (12, Fig: 2-8) connected with the first machine component and including a second installation surface facing the first installation surface (Attached figure and fig: 2-8);
a friction-increasing element (3-5,  Also the coefficient of static friction is enhanced by the hard particles 5 being pressed into the components 11, 12 to be joined, [0063], Fig: 2-4) disposed between the first installation surface and the second installation surface (3-6, Fig: 1A, 1B, 2-8); and
a sealing material (6, Fig: 1A, 1B, 2-4) disposed within an intermediate space (Attached figure and fig: 2-4) between the first installation surface and the second installation surface and configured to seal the friction- increasing element from an external environment of the machine assembly (There is no air gap between the layers of the coating material 6 and the components 11, 12 to be joined. The sealing effect between two components to be joined is enhanced and the connection achieved by the connecting element can be gas-tight. Also, the coefficient of static friction is enhanced by the hard particles 5 being pressed into the components 11, 12 to be joined, [0063], Fig: 2-8).

    PNG
    media_image1.png
    544
    789
    media_image1.png
    Greyscale


As per claim 14, Grimm discloses wherein the sealing material is disposed circumferentially about an entire perimeter of the friction-increasing element (There is no air gap between the layers of the coating material 6 and the components 11, 12, therefore, its inherently disclose the sealing material is disposed circumferentially about an entire perimeter of the friction-increasing element, [0063]).

As per claim 15, Grimm discloses wherein the sealing material is formed from a liquid, curing seal composition (Grimm disclose that “By spray coating, the layer of the coating material is applied on the part to be coated, i. e. on the connecting element not yet coated with a layer of the coating material, in the form of a lacquer by means of a spray gun”, [0083], therefore, sealing material 6 is coating to the surface so that formed from a liquid).

As per claim 16, Grimm discloses wherein the friction-increasing element (3-5) is a friction disc (metal substrate 3, Fig: 2-4) disposed between the first machine component (11) and the second machine component (12, Fig: 2-8).

As per claim 17, Grimm discloses wherein the friction-increasing element (3-5) is a friction lacquer or a friction coating, the lacquer or coating being applied to the first installation surface and/or the second installation surface (process of making connecting elements, [0076] – [0089}, Fig: 1A, 1B, 2-8).

As per claim 18, Grimm discloses wherein the friction-increasing element includes hard material particles (5,  the hard particles 5 and the metallic binder layer 4 are coated with a layer of the coating material 6, [0062], Fig: 1A, 1B, 2-8).

As per claim 19, Grimm discloses wherein the hard material particles include at least one of diamond, titanium boride, tungsten carbide and silicon carbide (wherein the hard particles are selected from the group consisting of carbides, borides, nitrides, silicon dioxide, aluminum oxide, diamond and mixtures thereof, Claim 7).

20. The machine assembly according to claim 18, wherein the hard material particles are applied to at least one of the friction disc, the first installation surface and the second installation surface by a corrosion-protecting coating ((the hard particles of at least one of the two opposite joining surfaces is coated with at least one layer of the coating material. In the region on top of the hard particles, the layer of the coating material can be thinner than in the region on top of the metallic binding layer and by using the connecting element of FIG. 2 with the coating layer 6 on both joining surfaces, corrosion can be prevented due to the sealing function of the connecting element, [0031], [0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US – 2019/0323529 A1) as applied to claims 1 and 9 above, and further in view of Menig Fred (DE – 102011085612 A1, from IDS).
As per claim 11, Grimm discloses “The connection element disclosed herein can be used for friction-increased connection of components to be joined in machine, plant and motor vehicle construction and energy generation but fails to explicitly disclose wherein the machine assembly is a tidal power plant or a current power plant that is completely surrounded by salt water or fresh water.
Menig disclose Friction Disk Component E.g. Friction Disk Segment, for Use In Arrangement of Drive Shaft for Under Water Plant comprising:
wherein the machine assembly is a tidal power plant or a current power plant that is completely surrounded by salt water or fresh water (Title).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the connecting  element for the Friction-Increasing Connection of Components of the Grim to use in under water power plant in which a tidal power plant or a current power plant that is completely surrounded by salt water or fresh water as taught by Menig in order to provide repaired and/or exchanged in a simple manner in case of damage, and overall weight of the drive shaft is reduced for reducing the overall load of the component. The design of the component obviates the penetration of water in the sleeve shaft and/or an escape of the gas from the sleeve shaft. The component is assembled, maintained and operated with small effort and time consumption.
As per claim 12, Menig further disclose wherein the first machine component is a rotor shaft and the second machine component is a rotor hub (USE - Friction disk component e.g. friction disk segment, friction disk ring segment, friction disk or friction disk ring, for use in an arrangement of a drive shaft for an under water power plant, Abstract and use).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Arbesman et al. (US – 2015/0053517 A1),
B: Bermingham (US – 3,724,613),
C: Lukschandel (US – 6,347,905 B1),
D: Boss et al. (US – 6,465,110 B1), and
E: 	Kubota Y (WO – 2014/155523 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657